DISMISS and Opinion Filed December 17, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00837-CV

           D & S CONTAINER, INC. D/B/A BUDGET BOX, Appellant
                                  V.
PRISCILLA RUIZ, INDIVIDUALLY AS SURVIVING SPOUSE, AND AS PARENT AND
             NEXT FRIEND OF JAMES ESTRELLA, JR., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-13854

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                 Opinion by Justice Whitehill
       We reinstate this appeal, which we abated to allow the trial court an opportunity to conduct

the necessary proceedings to effectuate the parties’ settlement agreement. By unopposed motion

filed December 7, 2018, appellant moves to dismiss the appeal in light of the trial court’s signed

“Order Approving Settlement Involving Minor Plaintiff and Judgment.” We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

180837F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 D & S CONTAINER, INC. D/B/A                        On Appeal from the 101st Judicial District
 BUDGET BOX, Appellant                              Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-16-13854.
 No. 05-18-00837-CV         V.                      Opinion delivered by Justice Whitehill.
                                                    Justices Bridges and Brown participating.
 PRISCILLA RUIZ, INDIVIDUALLY AS
 SURVIVING SPOUSE, AND AS
 PARENT AND NEXT FRIEND OF
 JAMES ESTRELLA, JR., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal, pursuant to the parties’
agreement.


Judgment entered December 17, 2018.




                                              –2–